 

, United States Bankruptcy Court for the:
Central District of California

Chapter 15 C2 Check if this is an

 

Case number ( known}:

Official Form 401

amended filing

Chapter 15 Petition for Recognition of a Foreign Proceeding —= iz
if more space ie needed, attach a separate ahaat te this form. On the top of eny additional pages, write debtor's name and casa number {if known).

1. Debtor's name

2. Debtor's unique identifier

 

3. Mame of foraign
reprasentative(a)

4. Foreign proceeding in which
appointment of the foreign
representative(s) occurred

5. Netura of the foreign
proceading

8. Evidence of the foraign
proceeding

ie this the only foreign
proceeding with respect te
the debtor knawmn to the
foreign reprazentative(s)7

~

Official Form 404

 

MM Cam Limited

For non-Individual debtors:

{2 Federal Employer identification Number (EIN) ee ee
& other 05049075 | Describe identifier UK Company Identifier

For Individual debtora:
Q Social Seourlly number. 5000 0 eee emer
Cl individual Taxpayer identification number (ITIN): 8x — xx

Q2 other . Describe identifier

Brian Baker and Ryan Davies, Joint Administrators

See Item 4 on page 4 attached hereto.

Check one:

ui Foreign main proceeding
Foreign nonmain proceeding
Foreign main proceeding, or in the aitemative foraign nenmain proceeding

i i)

A cartified copy, translated into English, of the decision commencing the foreign proceading and
appointing tha foreign representative Is attached.

A cartificate, transiaied into English, from the foreign court, affirming the existance of the foreign
proceeding and of the appointment of ths foreign representative, is attached.

Othar evidence of tha existence of the foreign proceading and of the appointment of the foreign
representative is described below, and relavant documentation, translated Into English, is attached.

O © @

 

No. (Attach a statement identifying each country in which a foreign procesding by, regarding, or against the
debtor fs pending.)

Wi ves

O

Chapter 15 Petition for Recognition of a Foreign Proceading page 1
 

Debtor MM Cam Limited
Narn

8. Others entitled to notice

9. Addresses

+0. Debtor's website (URL)

41. Type of debtor

Official Form 401

Casas

Attach a list containing the names and addresses of:

h

uw eo

@) all persons or bodies authorized to administer foreign proceedings of the dabtor,
(i) all parties to IRigation pending in the United States In which the dabter Is 2 party at the time of filing of this
if nd

patilion, a

(8) all antitias against whom provisional relief is being sought under § 1519 of the Bankruptcy Coda.

Country where the dabtor has the center of its
main Interests:

United Kingdom

individual debtor's habltual residence:

Number Straet

Debtor's ragieterad offics:

Devonshire House, 60 Goswell Road
Number Street

 

P.O. Box

London EC1M 7AD
city Slate/Province/Region —ZiP/Postat Code

United Kingdom
Country

Address of foreign raprasentative(s):

Devonshire House, 80 Goswell Road
Number Sireat

 

 

 

 

P.O Box PO. Box
London EC1M 7AD

City State/Province/Ragion ZIP/Postal Code City StaleProvincaRegion ZIP/Postal Code
United Kingdom

Country Country

http: /Awww.mnmcam.co.uk

Cheek one:

WA Nondndividual (check one):

8 Corporation. Attach a corporate ownership siatement containing the information

deaseribad in Fed, R. Bankr. P. 7007.1.
C1 Partnership
(2) Other. Specify:

 

(J individual

Chapter 15 Petition far Racugnition of a Foreign Proceeding

page 2
 

pester MM Cam Limited

Nerrn

12, Why is venue proper in this
district?

13, Signature of foreign
representativa(s)}

14. Signature of attorney

Official Form 401

Check one:

b

idknewny,

HE pebtors principal place of business or principal aasets in the United States are in this district.

(2 Debtor does not have a place of business or assats in the United States, but the following
action or proceeding in 2 federal or giste cour is pending against the debtor in this district:

 

CQ if neither box is chacked, vanue is consistent with the interests of justice and the convenience
of the parties, having regard to the relief sought by the foreign representative, because:

 

i request relief in accordance with chapter 15 of title 11, United States Code.

| am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
relief sought in this petition, and { am authorized to file this petition.

| have examined the information in this petition and have a reasonable belief that the

information is true and correct.

i deciara under penalty of perjury that the foregoing is true and correct,

x RraBQ

Signature of foraign rapresentative

Exscutedon '@ 2! Zorg
aa 70D? YY¥Y

x ASE

Signature of foreign representative

Oo Ut tod
aM DOF

Executed on

sr ae

David Paul King
Printed nama

King Cheng Miller & Jin, LLP
Finn name

3675 E. Huntington Dr., Ste. 200
Numbver Street

Pasadena
City

(826) 304-9001

Brian Baker, Joint Administrator
Printed name

Ryan Davies, Joint Administrator
Printed name

me U/ELAI

MMF OD/YYYY

CA 91107
State ZiP Coda

dpk@kemlaw.net _

 

Coniack phone Email address
136765 CA
Bar umber Sine

Chapter 15 Petition for Recognition of a Foreign Proceeding page 3
ADDITIONAL PAGES
 

 

Debtor: MM Cam Limited

Case Number

 

4. | Foreign
proceeding in
which
Appointment of

Case No. CR-2019-004393,

In the Matter of MM Cam Limited and

In the Matter of the Insolvency Act 1986,
In the High Court of Justice,

 

the foreign Business & Property Courts of England & Wales,
Representative(s) | Insolvency & Companies List (ChD)
occurred

6. | Evidence of the Acertified copy, written in English, of the 5 July 2019
foreign decision commencing the foreign proceeding and
proceeding appointing the foreign representatives is attached as

 

 

Exhibit 1.

Pursuant to the High Court Practice Direction 510 of the
Civil Procedure Rules under the Court’s Electronic
Working Pilot Scheme, the High Court no longer provides
hard copies of Court Orders. Orders are served by the
Court electronically, and any documents, including
electronically sealed orders issued by the Court in the
subject jurisdiction using Electronic Working, are served
by the parties and not the Court. See paragraphs 7 and
8 of Practice Direction 510 at

httos://www. justice.gov.uk/courts/procedure-
rules/civil/rules/part51/practice-direction-510-the-
electronic-working-pilot-scheme#7.1

On the second page of the 5 July 2019 Order attached
hereto as Exhibit 1, the second page of the order headed
“Service of the Order” provides: “The Court has
provided a sealed copy of this order to the serving party:
c/o FW! Legal Limited t/as Francis Wilks & Jones, 6
Coldbath Square, London, EC1R SHL. Reference:
TF/BMC/VISO1/001.” The attached Order bears the seal
of the High Court and is certified by those solicitors,
being the designated serving party.

 

Chapter 15 Petition for Recognition of a

Foreign Proceeding

page 4

 
 

Debtor: MM Cam Limited
Case Number

 

 

Others entitled to
notice

All persons or bodies authorized to administer foreign
proceedings of the debtor:

High Court of Justice

Business & Property Courts of England & Wales
insolvency & Companies List (ChD),

Strand, London WC2A 2LL

Attention of ICC Judge Sally Barber

Brian Baker and Ryan Davies, Joint Administrators
Devonshire House, 60 Goswell Road
London EC1M 7AD, United Kingdom

All parties to litigation pending in the United States in
which the debtor is a party at the time of this petition:
No such litigation is known to be pending.

All entities against whom provisional relief is being
sought under § 1519 of the Bankruptcy Code:

No provisional relief under § 1519 is being sought at the
time of this petition.

 

Addresses

tn July 2019, after being appointed Joint Administrator,
Brian Baker changed Debtor’s prior registered office at
1* Floor, 90 Chancery Lane, London WC2A 1EU, United
Kingdom, to Debtor’s present registered office at
Devonshire House, 60 Goswell Road, London EC1M 7AD,
United Kingdom.

 

11.

 

Corporate
ownership
statement

 

The information described in Fed. R. Bankr. P. 7007.1 is:
There are no corporations that directly or indirectly own
10% or more of any class of the equity interests of
Debtor.

 

 

Chapter 15 Petition for Recognition of a
Foreign Proceeding

page 5

 
